DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 473 062 A2, a copy of which was provided with the Information Disclosure Statement dated January 13, 2020, and further in view of Sidorov et al. “Influence of the Rate of Infiltration…”, published 2015, a copy of which was provided with the Information Disclosure Statement dated June 4, 2020.
Regarding claims 1-4, 8, and 16-20, EP 0 473 062 discloses a countergravity casting apparatus (page 4, line 12 through page 8, line 4; and Figure 1), in which the countergravity casting apparatus comprises the following structural features (in referring to Figure 1):
a melting crucible (3) containing molten metallic material (4);
a casting mold (6) defining one or more mold cavities (14) and positioned within a casting chamber (22);
a flowpath (26) of a fill tube (24) extending into the melting crucible (3) to the casting mold (6) to communicate melted metallic material (4) to the casting chamber (22);
a gas source coupled to a headspace of the melting crucible (3) to establish a pressure differential to force the melted metallic material (4) upwardly through said fill tube (24) into said mold (6); and
a filter along a surface layer of the flowpath (26) of the fill tube (24).
EP ‘062 fails to teach the filter being a means of filtering sulfur.
However, Sidorov et al. disclose a method of removing sulfur impurities from molten nickel-based superalloys by using a ceramic foam filter that removes sulfur impurities (see pages 487 and 488), in which the method is advantageous for the CaO (or at 20 wt% MgO in ZrO2), Sidorov et al. disclose that the filter is made of a ceramic material, such that one of ordinary skill in the art would have selected a desired ceramic material at a functioning wt% among a group of ceramic materials (including MgO as an example), for the purpose of filtering sulfur.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one of skill in the art to include a sulfur-removing filter, as taught by Sidorov et al., into the countergravity casting apparatus disclosed by EP ‘062, in order to remove sulfur, which is one of the most dangerous impurities in nickel-based superalloys (Sidorov et al.; see page 487).
Regarding claims 5, 6, 10, and 11, the combined teachings of EP ‘062 and Sidorov et al. fail to disclose a mold cavity shaped to form a gas turbine engine component (e.g. combustor panel) and a source comprising a foil package.  However, it would have been obvious to one of ordinary skill in the art to provide the mold cavity to be of any shape in a casting process, as well as the source of filtering sulfur to be in the form of a foil package, since a desired product to be cast with reduced sulfur impurities in nickel-based superalloys is disclosed/suggested by the combined teachings to obtain low sulfur cast nickel superalloy products.
Regarding claims 7, 9, and 12-15, EP ‘062 discloses a method of countergravity casting (page 4, line 12 through page 8, line 4; and Figure 1), in which the countergravity casting method comprises the following steps:
melting a molten metallic material (4) in a melting crucible (3);
disposing a casting mold (6) defining one or more mold cavities (14) on a mold base within a casting chamber (22) under subambient pressure, in which a flowpath (26) of a fill tube (24) extends into the melting crucible (3) to the casting mold (6) to communicate the melted metallic material (4) to the casting chamber (22);
relatively moving the melting crucible (3) and base to immerse an opening of the fill tube (24) in the melted metallic material (4) and forming a sealed space; and
pressurizing the space to establish pressure differential on the melted metallic material (4) to force it upwardly through the fill tube (24) into the one or more mold cavities (14) of the casting mold (6).
EP ‘062 fails to teach casting of a nickel-based superalloy and the filter being a means of filtering sulfur.
However, Sidorov et al. disclose a method of removing sulfur impurities from molten nickel-based superalloys by using a ceramic foam filter that removes sulfur impurities (see pages 487 and 488), in which the method is advantageous for the purpose of removing sulfur, which is one of the most dangerous impurities in nickel-based superalloys (see page 487).  Regarding the sulfur-gettering particles of MgO (MgO in ZrO2), Sidorov et al. disclose that the filter is made of a ceramic material, such that one of ordinary skill in the art would have selected a desired ceramic material at a functioning wt% among a group of ceramic materials (including MgO as an example), for the purpose of filtering sulfur.  Moreover, it has been held to be within the general In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one of skill in the art to include a sulfur-removing filter, as taught by Sidorov et al., into the countergravity casting apparatus disclosed by EP ‘062, in order to remove sulfur, which is one of the most dangerous impurities in nickel-based superalloys (Sidorov et al.; see page 487).

Terminal Disclaimer
The terminal disclaimer filed on January 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on co-pending US Application Serial No. 16/604,367 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The examiner acknowledges the applicants’ amendment and replacement drawing sheets received by the USPTO on January 29, 2021.  The replacement drawing sheets overcome the prior objections to the drawings.  The amendment and remarks overcome the prior objections to the abstract, specification, and claims, as well as the prior 35 USC 112(b) and 35 USC 112(d) rejections.  The terminal disclaimer has been approved (see above section 5).  Claims 1-20 remain under consideration in the application.

Applicants' arguments filed January 29, 2021 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 11-17 of the amendment, the applicants’ argument regarding the combination of EP ‘062 in view of Sidorov et al. as allegedly being improper is respectfully disagreed with by the examiner.  As to independent claims 1, 8, and 16, EP ‘062 discloses all the claimed elements except for a filter membrane to filter the sulfur, which is a “sulfur-gettering” membrane.  In the countergravity casting apparatus of EP ‘062, any type of molten metal can be cast in this apparatus.  If a type of molten metal that requires a removal of sulfur is used, then it would have been obvious to one of ordinary skill in the casting art to include a filter to remove sulfur.  Thus, the Sidorov et al. reference was introduced since its teachings mention that sulfur is one of the most dangerous impurities in nickel superalloys (see page 487 of Sidorov et al.).  Therefore, it would have been obvious to one of ordinary skill in the art to include a sulfur filter, as taught by Sidorov et al., into the countergravity casting apparatus disclosed by EP ‘062, in order to remove sulfur when nickel superalloys are to be used as the casting product.  In response to the applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In view of the 35 USC 103 rejection and for these additional reasons, claims 1-20 remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        April 15, 2021